Citation Nr: 0329224	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for acute abdominal 
pain, to include a duodenal ulcer.

2. Whether new and material evidence has been presented to 
reopen a claim for service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active service from October 1963 to September 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.

In August 2001, the Board determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claims of service connection for acute abdominal pain, to 
include a duodenal ulcer, as well as cardiovascular disease.  
The Board also reopened and remanded the veteran's claim of 
service connection for post-traumatic stress disorder (PTSD).  
The veteran appealed the Board's denial of his claims to the 
United States Court of Appeals for Veterans Claims (Court), 
and in February 2003, the Court vacated the Board's decision, 
and remanded the veteran's claims of whether new and material 
evidence had been submitted in order to reopen his claims of 
service connection for acute abdominal pain, to include a 
duodenal ulcer, as well as cardiovascular disease.


REMAND

The Court's Order in this case of October 2002 requires 
further development of the veteran's claims to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In this 
regard, the Joint Motion for Remand and to Stay Proceedings 
granted by the Court in this case essentially indicated that 
the record did not reflect that the veteran was informed of 
the information or evidence necessary to substantiate the 
claim, as well as which evidence the VA would seek to provide 
and which evidence the veteran was to provide, citing 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

The Board also notes and acknowledges that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Since this case is being remanded for to cure a procedural 
defect identified in the appeal in this case to the Court, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process and 
to comply with the Court's Order in this case, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent. 

2.  If additional evidence is obtained 
pursuant to paragraph one above, the case 
should again be reviewed by the RO on the 
basis of that additional evidence.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review

The purpose of this REMAND is to obtain additional 
development, to ensure due process and to comply with the 
Court's Order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



